                 Case 3:19-cv-06190-RJB Document 16 Filed 05/05/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT TACOMA
 8
       DAVID MICHAEL PERRONE,
 9                                                            No. 3:19-cv-06190-RJB-DWC
                                        Petitioner,
10               v.                                           ORDER ADOPTING REPORT AND
                                                              RECOMMENDATION
11     JEFFREY A. UTTECHT,
12                                      Respondent.

13
               This matter comes before the Court on the Report and Recommendation of Magistrate
14

15   Judge David W. Christel. Dkt. 14. The Court has considered the Report and Recommendation,

16   the Petitioner’s objections, and remaining record.

17             The objections made by filing a “Motion for Vicarious Exhaustion of State Remedies”
18
     (Dkt. 15) are meritless. The Petitioner cites no authority for the proposition that the exhaustion
19
     of state remedies by another must apply “vicariously to Petitioner,” and his motion (Dkt. 15) is
20
     denied.
21
               The Court does hereby find and ORDER:
22

23             (1)    The Court adopts the Report and Recommendation (Dkt. 14).

24             (2)    Petitioner’s federal habeas Petition is dismissed with prejudice.
25             (3)    A certificate of appealability is denied in this case.
26
               (4)    The Clerk is directed to send copies of this Order to Petitioner, counsel for
                      Respondent, and to the Hon. David W. Christel.
     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
           Case 3:19-cv-06190-RJB Document 16 Filed 05/05/20 Page 2 of 2




 1       DATED this 5th day of May, 2020.

 2

 3

 4
                                    A
                                    ROBERT J. BRYAN
                                    United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 2
